(For syllabus, see State v. Rice, ante, p. 272, 235 P. 716.)
The defendant in this action was convicted of a crime of unlawfully possessing intoxicating liquors by the verdict of *Page 281 
a jury in the district court of Custer county, and has appealed to this court from the judgment entered thereon.
The proceedings at the trial of this case in the lower court, as well as the points urged in defendant's brief on this appeal, are so similar to those in the case of State v. Rice, ante, p. 272, 235 P. 716, that the determination of one necessarily controls the other.
On the authority of State v. Rice, supra, the judgment in this case is affirmed.
Affirmed.
MR. CHIEF JUSTICE CALLAWAY and ASSOCIATE JUSTICES HOLLOWAY, GALEN and MATTHEWS concur.